Citation Nr: 1523711	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, claimed as secondary to service-connected disabilities.

2.  Entitlement to service connection for depression, claimed as secondary to service-connected disabilities.

3.  Entitlement to service connection for a neck disorder, claimed as secondary to service-connected disabilities.

4.  Entitlement to service connection for left upper extremity radiculopathy, claimed as secondary to a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active military service from January 2007 to August 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2010, September 2011 and October 2011 rating decisions issued by the ROs in Huntington, West Virginia (August 2010) and San Juan, Puerto Rico (September 2011 and October 2011).  In the August 2010 rating decision, the RO denied, inter alia, service connection for depression and a right shoulder disorder.  The Veteran filed a notice of disagreement (NOD) in September 2010, and the RO issued a statement of the case (SOC) in March 2012.  He filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2012.

In the September 2011 rating decision, the San Juan RO denied service connection for a neck disorder.  In the October 2011 rating decision, the San Juan RO denied service connection for left upper extremity radiculopathy and right lower extremity radiculopathy.  The Veteran filed a NOD in regards to both rating decisions in November 2011.  The RO issued an SOC in October 2013 relevant to his neck disability, and an SOC relevant to the left upper extremity radiculopathy was issued in June 2014.  He filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in regards to his neck and left upper extremity, in November 2013 and June 2014, respectively.

Relevant to the Veteran's right lower extremity radiculopathy, as previously discussed, an October 2011 rating decision denied such claim.  The Board observes, however, subsequent to the November 2011 NOD, an October 2013 rating decision granted the Veteran's claim.  
During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in St. Petersburg, Florida, which has certified the appeal to the Board.

The Veteran's appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

For reasons expressed below, the claims on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

The Veteran asserts that his right shoulder, depression, and neck disorders are the result of his service-connected low back and left shoulder.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id; See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Indeed, in a March 2010 statement, the Veteran indicated that his right shoulder disorder was as a result of his service-connected left shoulder and lower back disabilities.  With regard to depression, several treatment records document the Veteran's depression due to the pain from his shoulder and back.  Moreover, a March 2013 record from the Veteran's private provider seems to suggest the Veteran's depression is due from the pain the Veteran experiences due to his service-connected disabilities.  With regard to his neck, in a July 2010 statement, the Veteran indicated that his neck disorder was due to his service-connected lumbar spine.

In the present case, the Board notes that the record contains the reports of April 2010 and October 2011 examinations that address the Veteran's right shoulder, neck, and left upper extremity radiculopathy.  The Board finds, however, that the opinions contained in these reports are inadequate.

With regard to his right shoulder, the Veteran was afforded a VA examination in April 2010.  At that time, the Veteran reiterated his right shoulder disorder was due to the service-connected left shoulder disability.  He indicated that he experiences pain that gets worse when doing overhead activities.  The examiner diagnosed right shoulder subacromial bursitis and opined that this condition was not caused by or a result of his service-connected left shoulder as the right shoulder pain shown in service was acute and transitory.  

While the VA examiner addressed whether a causal relationship exists between the Veteran's right shoulder and his service-connected left shoulder, a portion of the stated rationale for that opinion-addressing improvement of the right shoulder-is unclear, and the examiner did not explicitly address whether the Veteran's right shoulder is aggravated (worsened beyond natural progression) by his left shoulder.  See Allen, 7 Vet. App. at 448 (an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation).  Hence, the opinion is inadequate. Notably, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to his neck disability, the Veteran was afforded a VA examination in October 2011.  At that time, the Veteran complained of continued neck pain with radiation to his left upper extremity.  The examiner diagnosed cervical muscle spasm and cervical spondylosis without myelopathy.  The examiner opined that the condition was not incurred in or caused by the Veteran's military service, as there was no evidence of left upper extremity radiculopathy on the exam.  The Board observes that the examiner did not address the etiology of the Veteran's neck disability.  Moreover, the examiner did not address the Veteran's theory of entitlement, secondary service connection.  Hence, the opinion is inadequate.  As previously discussed, once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, cited above.

Because the medical opinions of record fail to adequately address the issue of secondary service connection, new VA examinations and opinions by appropriate physicians-based on a full consideration of the Veteran's documented history and assertions-and review of the record and supported by complete, clearly- stated rationale, is needed to fairly resolve the Veteran's claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to the Veteran's claim for service connection for left upper extremity radiculopathy, the Board notes that, as such claim is based on a theory of secondary service connection to the Veteran's neck disability; such claim is inextricably intertwined with the claim for service connection for a neck disability.  The outcome of the left upper extremity radiculopathy claim is dependent upon whether service connection is established for the Veteran's neck disability.  Thus, as such claim is inextricably intertwined; the claim for secondary service connection for left upper extremity radiculopathy must be remanded, as well.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

With regard to the Veteran's depressive disorder, in March 2013 correspondence from the Veteran's private provider, Dr. L.H.R. seems to suggest that the Veteran's depression was due to the pain experienced from his service-connected disabilities.  There is no indication that the Veteran has been afforded a VA examination in connection with this claim.  The Veteran has been diagnosed with depression, and he is service-connected for low back and left shoulder disabilities.  Therefore, a VA examination and medical opinion is necessary in order to determine whether or not the Veteran's service-connected disabilities cause or aggravate his depression.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)

Prior to obtaining the medical opinions, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are from the VA Medical Center (VAMC) in Orlando, dated to May 7, 2015.  On remand, the AOJ should obtain any additional records of any relevant VA treatment he may have undergone since that time in order to ensure that the Veteran's claim is adjudicated based on an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Lastly, the Board notes that private treatment records from March 2010 to November 2010 were obtained and associated with the VBMS.  These records are written in Spanish and need to be translated.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain translations for the documents identified above, as well as any other documents noted in the file, and associate a copy of the certified English translation report with the VBMS electronic file.

2.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, particularly, from the Orlando VAMC (dated since May 7, 2015). Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims that is not currently of record.  Specifically request that the Veteran submit any records (or necessary releases to obtain records) related to private (non-VA) treatment or diagnosis of right shoulder, depression, neck, and left upper extremity radiculopathy that are not already associated with the claims file.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of the right shoulder, neck, and left upper extremity, by an appropriate physician, at a VA medical facility.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disabilities affecting the Veteran's right shoulder, neck and left upper extremity.  

Then, based on full consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), with respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the disability (a) was caused, OR (b) is aggravated (worsened beyond the natural progression) by his service-connected low back and/or left shoulder disability(ies).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

If the examiner diagnoses a current neck disability, he or she should also opine whether disability of the left upper extremity (claimed as radiculopathy) was caused was caused by or is aggravated by the neck disability.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrism or psychologist, at a VA medical facility.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the Veteran's depression (a) was caused, OR (b) is aggravated (worsened beyond the natural progression) by his service-connected low back and/or left shoulder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication of the claim) and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




